Distribution Agency Agreement
                          
Supplier: Bozhou City Zhongzheng Chinese Medical Pieces Co., Ltd. (hereinafter
referred to as “Party A”)
Purchaser: Anhui Xuelingxian Pharmaceutical Co., Ltd (hereinafter referred to as
“Party B”)


This agreement is made by and between Party A and Party B with regards to the
agency sales of Party B for Party A’s products on the principle of common
development and mutual benefits:
I.  
Distribution products: 206 categories like radix ginseng rubra, sugared ginseng,
suncured ginseng, radix ginseng, panax quinquefolia, radix codonopsis, radix
glehniae, ladybell root, scrophularia, heterophylly falsestarwort root and
changium smyrnioides wolff.

II.  
Sales and scope

1.  
Party A and Party B have made an agreement on the sales plan of 2010; Party A
agrees to authorize Party B as the distributed agent to take charge of the sales
work, and Party B shall make good use of the promotion strength and network to
sell the products.

2.  
Sales region: Nationwide



III.  
Period of sales agency agreement

The valid period of the agreement is from Feb.11, 2010 to Dec. 31, 2010; when
the contract expires, Party B has the priority to extend the contract under the
same conditions.
IV.  
Part product price [Yuan/kg]

Product name
Purchased unit price
Product name
Purchased unit price
Product name
Purchased unit price
Product name
Purchased unit price
Product name
Purchased unit price
Radix ginseng rubra
120
Changium smyrnioides wolff
12
Rehmanniae praeparatum
9
Radix Cyathulae
11
Slender Dutchmanspipe Root
22
Sugared ginseng
72
Salvia
9
Rehmanniae vaporata
8.5
Radix achyranthis bidentatae
7.5
Turmeric
Root-tuber
16.8
Suncured ginseng
105
Lightyellow sophora root
8.2
Astragalus mongholicus
9.5
Huai Chinese yam
16.8
Whipformed Typhonium Rhizome
17
Radix ginseng
35
Radix Notoginseng
158
Coptsir root
76
Guang Chinese yam
9.5
Pinellia tuberifera tenore
88

 
 
 

--------------------------------------------------------------------------------

 
 
Panax quinquefolia
275
Liquorice
13.5
Figwortflower Picrorhiza Rhizome
98
Alismatis
13
Platycodon Root
25
Radix codonopsis
16
Chinese angelica
14.5
Radix scutellariae
8.7
Gastrodia elata
82
Nodakenin
32
Radix glehniae
21
Rhizome of Szechwan Lovage
19.5
Dwarf Lilyturf Tuber
28
Rhubarb horse-tails
13
Bupleurum
48
Ladybell root
35
Incised Notopterygium Rhizome
45
Tendrilleaf fritillary
660
Giant Typhonium Rhizome
32
Starwort Root
14.5
Scrophularia
9
Radix angelicae pubescentis
7.5
Sinkiang Fritillary Bulb
230
Saussurea costus
7.8
Atractylodes
21
Hheterophylly falsestarwort root
43
Rhizoma corydalis
22
Fritillary bulb
55
Common Vladimiria Root
6.5
Nutgrass Galingale
15
Solomonseal rhizome
19
Common Monkshood Mother Root
23
Himalayan Teasel Root
17
Nardostachyos
15
Obscured homalomena rhizome
8.5

For the prices of other products, it shall comply with the market price or
previous transaction price to execute.
V.  
 Sales tasks and requirements

1.  
Sales quantity: Within 7 working days after signing the contract, Party B shall
purchase the goods firstly with the amount of 2 million Yuan, and it shall not
be less than 1 million Yuan each month in the coming months; and the annual
amount is 20 million Yuan.

2.  
Party B promises to complete the task quantity in the regulated region during
the effective period of the agreement; it will check in every quarter, and if it
cannot complete the task quantity, Party A has right to increase the agent in
the region and terminate the relevant contracts.

VI.  
Delivery and payment:

Party B picks up the goods
VII.
Invoicing

Party A shall bear base-price invoice.
 
 
 

--------------------------------------------------------------------------------

 
 
VIII.  
Disputes solution

Any disputes related to the agreement shall be solved by the two parties through
friendly negotiation; if the negotiation is failed, it shall submit to the
people’s court at Party A’s location, so as to protect the legal benefits of the
two parties.
IX.
Others

This agreement will take effect after signing of legal representative or
authorized agent of Party A; and it will not be invalid owing to the change of
the legal representatives, business principals and enterprise entities of any
party after the effective date of the agreement; the changing party shall issue
the effective written explanations, so as to solve the continuity relations
before and after the change and facilitate the normal implementation of the
agreement.
The unsettled matters herein shall be discussed separately by the two parties;
this agreement is in duplicate, with each party holding one respectively,
covering the same legal effect.
See the attachment of the agreement as follows:


Supplier: Bozhou City Zhongzheng Chinese Medical Pieces Co., Ltd.


Representative (signature): Wang Qingfeng


Purchaser: Anhui Xuelingxian Pharmaceutical Co., Ltd
Representative (signature): WangShunli


Date: Feb. 11, 2010


 
 

--------------------------------------------------------------------------------

 
[ex10x16x1.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10x16x2.jpg]
 
 

--------------------------------------------------------------------------------

 